Citation Nr: 1131575	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  08-38 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1952 to March 1956.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal was previously before the Board in September 2010, at which time the claim was reopened and remanded for further development of the record.  

In May 2011, the Board requested a specialist medical opinion through a Veterans Heath Administration (VHA) directive.  The requested opinion was received in July 2011.  All necessary development has been completed and this case is now before the Board for adjudication.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran's service records show a complaint of low back injury and pain, as well as treatment for same.

2. A low back disorder, diagnosed as degenerative disc and joint disease with spinal stenosis, is attributable to service.  



CONCLUSION OF LAW

A low back disorder, diagnosed as degenerative disc and joint disease with spinal stenosis, was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law and Regulations 

The Veteran seeks service connection for a lumbar spine disability.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Arthritis may be presumed to have been incurred in service, if the evidence shows that such disease became manifest to a degree of 10 percent or more within one year from separation from active service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104(a). Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence. Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing. See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996).

Facts and Analysis 

The Veteran contends that service connection is warranted for a low back disorder.  

Service treatment records show that the Veteran was treated for back pain and tenderness in April 1954 and September 1956 after falling down several steps.  The 1956 separation examination is negative for any findings related to a low back disorder.  

Following service, a June 1960 VA examination report shows that the Veteran complained of back problems associated with heavy lifting.  No diagnosis was rendered at that time.  

In addition to the documented back complaints in 1960, the Veteran has also consistently reported that he was treated for low back pain by numerous private chiropractors, beginning post-service in the early 1960's; he has also reported a forty-year history of intermittent back pain.  In this regard, while these clinical records are not contained within the claims file, the Board notes that the Veteran's statements regarding post-service chiropractic treatment have been both consistent and credibly reported throughout the record.  

In September 1988, Dr. A.W., a private physician, noted that the Veteran was involved in an automobile accident twenty-five years prior, resulting in bilateral tingling of the legs.  It was unclear if such symptomatology was related to the current low back disorder.   

A December 1990 private treatment report shows that the Veteran was involved in an automobile accident in July 1990 with "recurrent of pain." 

In September 2006, a private orthopedic evaluation report shows that the Veteran was diagnosed with lumbar spinal stenosis at L4-L5, exacerbated by a recent ligament strain/sprain as a result of the July 2006 automobile accident.  The physician opined that the lumbar spinal stenosis preexisted the July 2006 automobile accident.  He further indicated that the Veteran reported having a forty-year or more history of intermittent back pain treated by chiropractors.  

In January 2007, a private treatment report indicates that the Veteran's preexisting sciatica had markedly increased since the July 2006 accident.  

In October 2009, a VA treatment record showed that the Veteran continued to complain of back and leg pain.  It was noted that he was involved in an automobile accident approximately twenty years prior.  The diagnostic assessment was "piriformis restriction, possible piriformis syndrome, no functional limitation."  

In November 2010, the Veteran underwent a C&P examination.  The pertinent diagnoses were degenerative joint disease, degenerative disc disease of the lumbar spine, and spinal stenosis with neurogenic claudication.  The VA examiner opined that the current low back disorder was less likely than not related to the in-service treatment for a back injury.  In support of his opinion, the VA examiner cited to the lengthy period of time after service for which there was no clinical documentation of a low back condition, thereby largely ignoring the Veteran's credible statements regarding early post-service treatment and symptomatology.  In light of this, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA) in May 2011.  

In the July 2011 VHA opinion, Dr. N.G, a neurosurgeon, stated that he had reviewed all of the evidence contained in the claims file.  In addition, he expressly stated that he had considered the Veteran's documented complaints of back pain in 1954 and 1960, as well as the Board's determination as to the consistency and credibility of the Veteran's statements regarding post-service chiropractic treatment.  He continued on to summarize the relevant medical evidence of record.  After doing so, he opined that the current low back disorder was at least as likely as not to have had its onset during the documented back injury in 1954, while the Veteran was in-service.  

The VHA physician provided a lengthy rationale for the aforementioned opinion.  In sum, he stated that the rationale for his opinion was based upon the following factors: (1) his medical clinical experience; (2) the well-documented natural history of lower back disorder in which traumatic injuries can evolve over time, present with intermittent symptoms and progress in association with age and/or additional injuries (in this case, possibly the automobile accident reported in the Veteran's records); (3) the fact that the clearance of his spine upon discharge from service using plain x-ray examination could not have detected abnormalities of the radio-lucid components of the spinal canal; (4) the documented and consistent sequence of events suffered by the Veteran of intermittent low back problems for forty years; (5) the worsening of symptoms after additional injuries documented by private physicians in 1990 and 2006; (6) the chronic nature of the back problem as documented by forty years of complaints of low back pain as reported by the orthopedic surgeon in 2006 and the reported chiropractic treatment; (7) the MRI findings of spinal stenosis, which was identified by the orthopedic surgeon as preexisting; and (8) the final diagnosis by the C&P examiner of degenerative and disc and joint disease with spinal stenosis.  

Based on the foregoing evidence, the Board finds that the evidence of record supports a finding of service connection for a low back disorder.

In sum, the Veteran's service treatment records reflect complaints of low back injury and pain, as well as treatment for same.  Additionally, the Veteran has provided competent and credible lay testimony of low back pain and treatment continuously since service discharge. See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).

In addition, the medical evidence of record supports the Veteran's claim that his current low back disorder is related to service.  In this regard, the Board notes that there are two medical opinions of record - i.e., the November 2010 VA examiner's opinion and the July 2011 VHA examiner's opinion.  The Board does not attach significant weight to the November 2010 VA examiner's negative nexus opinion because it was based upon the lack of documentation of treatment between separation from service and the present time.  As the Board explained above, the Veteran's statements regarding post-service treatment for his back, despite the absence of chiropractic records in the record, have been found to be consistent and credible.  Therefore, an opinion based solely upon the absence of post-service treatment, and which discounts the Veteran's credible statements regarding post-service treatment, is considered to be of very little probative value here. Nieves-Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 124.  

The July 2011 VHA examiner, however, provided a positive nexus opinion that was based upon a thorough discussion of relevant medical literature, clinical experience, and the Veteran's medical records.  The Board accords this opinion significant weight. Nieves-Rodriguez, 22 Vet. App. at 304; Stefl v, 21 Vet. App. at 124; Libertine, 9 Vet. App. at 523.  

Service connection is thus warranted because the evidence demonstrates a current diagnosis of a lumbar spine disability, in-service complaints and treatment for low back pain, and a favorable VHA medical nexus opinion relating the low back disorder to service.  Accordingly, the Board concludes that the Veteran's degenerative disc disease of the lumbar spine was incurred during active service.  Therefore, the benefit sought on appeal is granted.

The Board's grant of service connection for a lumbar spine disability represents a complete grant of that benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary with respect to this claim.


ORDER

Entitlement to service connection for a low back disorder is granted.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


